DETAILED ACTION

This office action is in regards to a 371 application filed May 15, 2020 claiming priority to PCT/JP2018/042508 filed November 16, 2018 and foreign application JP2017-221433 filed November 17, 2017. Claims 3-7 have been amended. Claim 8 is new. Claims 1-8 are currently being examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Noishiki et al. (JP2016-017096A).
Noishiki et al. [claims; 0004, 0010, 0013, 0016, 0018] disclose a fiber-containing resin composition that excels in mechanical and physical properties and can sufficiently improve the dispersibility of fine cellulose fibers in a resin, wherein the composition is obtained by heating and mixing (A) fine cellulose fibers that have an anionic group such as a carboxylic acid group or a phosphate group, (B) a resin, and (C) a quaternary ammonium salt having a hydrocarbon group with 13 or more carbons.  Noishiki et al. disclose the average fiber width of the fine cellulose fibers (A) is 2-15000 nm. Noishiki et al. disclose examples of the quaternary salt (C) include lauryl trimethyl ammonium chloride, stearyl trimethyl ammonium chloride, cetyl trimethyl ammonium chloride, distearyl dimethyl ammonium chloride, alkyl benzyl dimethyl ammonium chloride, lauryl dimethyl ethyl, etc… and the resin (B) is polyvinyl alcohol resin, an acrylic resin, a polycarbonate resin, a polyester, a polyamide, or a fluororesin. Noishiki et al. disclose in the examples composition comprising fine cellulose fibers (A); trimethyl stearyl ammonium chloride, dimethyl distearyl ammonium chloride, or dodecyl trimethyl ammonium chloride, etc… as the quaternary ammonium salt (C); and a resin [Table 1].

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Noishiki et al. (JP2016-017096A) in view of Ota et al. (JP2011-47084A).
The rejection of Claim 1 is adequately set forth in Paragraph 8 above and is incorporated herein by reference.
Noishiki et al. do not disclose an organic solvent. 
Ota et al. [claims; examples 3; 0004, 0006, 0029, 0031, 0048-0049] disclose a resin composition addressing problems of dispersibility and high transparency and comprises cellulose fibers having a diameter of 4-1000 nm and are made finer through chemical treatment; organically converted fibers comprising an organic cationic compound; and a hydrophobic resin.  Ota et al. disclose the organic cationic compound of quaternary ammonium cations and the hydrophobic resins of vinyl chloride resin, acrylic resins, fluororesins, polyamide resins, polycarbonates, and polyurethanes. Ota et al. disclose a method in which a solvent is used to obtain a homogenous dispersion liquid, after which the solvent is removed yielding a resin composition with excellent dispersibility of cellulose fibers and a sheet having a prescribed thickness. Ota et al. describe a composition similar to Noishiki et al. and also indicate a solvent is used in the resin composition, and a sheet is obtained, therefore one of ordinary skill in the art would find obvious to use the method of Ota et al. with the resin composition of Noishiki et al.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763